DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 10-13 and 15-17 are pending in this application and were examined on their merits.

The rejection of Claims 10-13 and 15-17 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention, has been withdrawn due to the Applicant’s amendments to the claims filed 08/15/2022 which require the density of the base material is selected to be less than the density of the inner layer and outer layer.  This amendment is supported implicitly by Paragraphs [0015]-[0017] of the Specification as filed, and Example 1.





The rejection of Claims 10-13 and 15-17 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention, has been withdrawn due to the Applicant’s amendments to the claims filed 08/15/2022 to correct an antecedence basis problem.

Response to Arguments

Applicant’s arguments, see Remarks, filed 08/15/2022, with respect to the above rejections have been fully considered and are persuasive.  The rejections have been withdrawn. 

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 10, 12, 13, 16 and 17 are newly rejected under pre-AlA 35 U.S.C. § 103(a) as being unpatentable over Okonkowski et al. (2007) in view of Jun et al. (CN102189732A), machine translation, Volpi et al. (EP2027999A1), Gkinosatis (US
2009/0191392 A1), Huang et al. (2004) and Xiu et al. (1999), all of record.

Okonkowski et al. teaches a method of culturing cells in an open system (oxygen
vented) multi-layer cell culture container having an outer surface layer of LLDPE/EVA
(ethylene vinyl acetate) forming the outer surface of the cell culture container and an
inner surface layer of LLDPE wherein the inner layer forms the inner surface of the cell
culture container (Pg. 51, Column 2, Lines 38-43 and Pg. 52, Column 1, Lines 17-30).

Okonkowski et al. does not teach a method wherein the cell culture container
comprises a multilayer film comprising:

an outer layer comprising a polyethylene-based resin consisting of LLDPE, LDPE
or a blend thereof which having a density within the range of 0.886 g/cm3 to 0.924 g/cm3;
a base material comprising a polyethylene-based resin consisting of LLDPE, ULDPE, LDPE or a blend thereof having a density within the range of 0.87 g/cm3 to 0.90 g/cm3; and
an inner layer comprising a polyethylene-based resin consisting of LLDPE, ULDPE, LDPE or a blend thereof having a density within the range of 0.896 g/cm3 to 0.924 g/cm3,
wherein the outer layer is adhered on the base material,
wherein the density of the base material is selected to be less than the density of the inner layer and the density of the outer layer, and
wherein an oxygen permeability of the multilayer film is 750 ml•mm/m2•day•atm or more as measured at 37°C and 80%RH, as now required by Claim 10.

Jun et al. teaches a multilayer cell culture container bag comprising a three layer film structure of:
an upper (outer) surface layer comprising EVA/ULDPE (ultra-low density polyethylene)/MLDPE (metallocene low density polyethylene)/EAA (ethylene acrylic acid) having a density of 0.86-0.94 g/cm3;
a base/intermediate layer comprising ethylene modified with LDPE-EVA (low density polyethylene-vinyl acetate) having a density of 0.92-0.94 g/cm3;
and an inner/lower layer comprising EVA copolymer modified with ULDPE, MLDPE and EAA copolymer having a density of 0.86-0.94 g/cm3 (Translation, Pg. 4, Lines 34-35 and 38-50 and Pg. 5, Lines 1-3).

Jun et al. further teaches that the thickness of the base/intermediate layer is 35- 45% of the total thickness of the film (Translation, Pg. 5, Lines 4-6).

Volpi et al. teaches a three-layer polyethylene film wherein the outer and inner layers consist of a blend of LDPE and LLDPE having a density of 0.920-0.930 g/cm3 (and overlapping the claimed densities of 0.886-0.924 g/cm3 and 0.896-0.0924 g/cm3) (Pg. 5, Claim 3);
and a base/central layer consisting of LLDPE having a density of 0.920-0.935 g/cm3 (which is close to the claimed density of 0.87-0.90 g/cm3);
wherein the low-thickness film reduces the use of petroleum-derived polymer and energy consumption required to extrude the film for an equal number of square meters produced as well as transport cost for an equal number of square meters transported, the space reserved for film storage and costs for disposal after use (Pg. 2, Paragraph [0009)).

Gkinosatis teaches a multilayer polymer film wherein an intermediate/base layer of LLDPE is modified with an adhesive (Pg. 2, Table 1).

Huang et al. teaches that predicting the gas (oxygen, nitrogen and carbon dioxide) permeability of typical three-layer films having known densities (Pg. 2, Column 1, Lines 9-21) and comprising LDPE based upon the individual component layers based upon experimental data using models (Pg. 7, Column 1, Lines 4-17 and Column 2, Lines 1-2), wherein gas permeability was measured at 23 °C and 0% RH and water vapor permeability was measured at 38 °C and 90%RH (Pg. 2, Column 2, Lines 4-18).

Xiu et al. teaches that animal cell cultures take up oxygen and produce carbon
dioxide (Pg. 159, Abstract).

It would have been obvious to those of ordinary skill in the art before the instant
invention to modify the method of Okonkowski et al. of culturing cells in a multi-layer cell
culture container comprising LLDPE with a multilayer cell culture container bag
comprising a three layer film structure of Jun et al. because this is no more than the
application of a known technique (tri-layer film cell culture bag) to a known device/method (cell culture in two layer culture bag) ready for improvement to yield
predictable results (cell culture in multilayer bag).  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to obtain a tri-layer cell culture bag.  Three would have been a reasonable expectation of success in making this modification because both Okonkowski et al. and Jun et al. are both drawn to the same field of endeavor, that is, cell culture bags comprising polyethylenes.

It would have been further obvious to those of ordinary skill in the art before the
instant invention to modify the method of cell culturing in a tri-layer cell culture bag of
Okonkowski et al. and Jun et al. to substitute the tri-layer polyethylene film of Volpi et al. for the tri-layer film of Jun et al. because this is no more than the simple substitution of
one known element (tri-layer polyethylene film) for another (tri-layer polyethylene film) to
obtain predictable results (culture of cells in bag comprising polyethylene film).  Those of ordinary skill in the art before the instant invention would have been motivated to make this substitution because Volpi et al. teaches that the low-thickness film reduces the use of petroleum-derived polymer and energy consumption required to extrude the film for an equal number of square meters produced as well as transport cost for an equal number of square meters transported, the space reserved for film storage and costs for disposal after use.  There would have been a reasonable expectation of success in making this modification because Jun et al. teaches that polyethylene comprising tri-layer films are suitable for cell culturing.

It would have been further obvious to those of ordinary skill in the art before the instant invention to modify the method of cell culturing in a tri-layer polyethylene film cell culture bag of Okonkowski et al., Jun et al. and Volpi et al. with the adherence of the outer layer to the base/intermediate layer as taught by Gkinosatis because this would maintain the structure of the tri-layer film comprising the cell culture bag.  Those of ordinary skill in the art would have been motivated to make this modification so that the individual layers of the film do not separate from one another.  
There would have been a reasonable expectation of success in making this modification because Gkinosatis teaches that layers of a multi-layer polyethylene film may be adhered to one another.

While the above references listed above do not specifically teach the limitation of Claim 10 of an oxygen permeability of the multi-layer film being 750 ml•mm/m2•day•atm, as measured at 37 °C and 80% relative humidity, one of ordinary skill in the art would recognize that the oxygen permeability of a multi-layer polyethylene film and the conditions of measuring such are result-effective optimizable variables.  Huang et al. teaches that gas (oxygen, nitrogen and carbon dioxide) permeability of typical three- layer films comprising LDPE may be predicted based upon the individual component layers based upon experimental data using models, wherein gas permeability was measured at 23 °C and 0% RH and water vapor permeability was measured at 38 °C and 90%RH, thus demonstrating that oxygen permeability of multi-layer polyethylene films may be predicted based on the components thereof and that the conditions of permeability testing may be adjusted as needed.  Xiu et al. teaches that animal cell cultures take up oxygen and produce carbon dioxide, thus providing evidence that oxygen transport is necessary for maintaining viable respirating cells in culture.  This is motivation for someone of ordinary skill in the art to practice or test the tri-layer film oxygen permeability parameters values widely to find those that are functional or optimal and provide the optimal oxygen transport which then would be inclusive or cover that values as instantly claimed. 
 Absent any teaching of criticality by the Applicant concerning the oxygen permeability of the multilayer film, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are an optimizable variable which can be met as a matter of routine optimization (see MPEP § 2144.05 (II)(B).

With regard to the limitation of Claim 10, that the density of the base layer is selected to be less than the density of the inner layer and the density of the outer layer, 
the references listed above do not specifically teach the above selection limitations.  However, one of ordinary skill in the art would recognize that the selection of the density of the intermediate/base layer to be less than the density of both the inner and outer layers is a result-effective optimizable variable.  Huang et al. teaches that predicting the gas (oxygen, nitrogen and carbon dioxide) permeability of typical three-layer films having known densities (Pg. 2, Column 1, Lines 9-21) and comprising LDPE based upon the individual component layers based upon experimental data using models (Pg. 7, Column 1, Lines 4-17 and Column 2, Lines 1-2).  Therefore, the gas permeability of the tri-component polymer is dependent upon the characteristics and properties of the individual components, including their densities.   This is motivation for someone of ordinary skill in the art to practice/test or select the particular combinations of different density polymers as taught by Jun et al. and Volpi et al. widely to find those that are functional, optimal and possess the desired gas permeability which would be inclusive or cover the instantly claimed values.  


Absent any teaching of criticality by the Applicant concerning the selection of the density of the intermediate/base layer being less than that of the inner and outer layers, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are an optimizable variable which can be met as a matter of routine optimization (see MPEP § 2144.05 (II)(B).

While the above references listed above do not specifically teach the limitation of Claim 12 of a carbon dioxide permeability of the multi-layer film being 2100 ml•mm/m2•day•atm, as measured at 37 °C and 80% relative humidity, one of ordinary skill in the art would recognize that the CO2 permeability of a multi-layer polyethylene film and the conditions of measuring such are result-effective optimizable variables. Huang et al. teaches that gas (oxygen, nitrogen and carbon dioxide) permeability of typical three-layer films comprising LDPE may be predicted based upon the individual component layers based upon experimental data using models, wherein gas permeability was measured at 23 °C and 0% RH and water vapor permeability was measured at 38 °C and 90%RH, thus demonstrating that CO2 permeability of multi-layer polyethylene films may be predicted based on the components thereof and that the conditions of permeability testing may be adjusted as needed.  Xiu et al. teaches that animal cell cultures take up oxygen and produce carbon dioxide, thus providing evidence that oxygen transport in and CO2 transport out is necessary for maintaining viable respirating cells in culture.  

This is motivation for someone of ordinary skill in the art to practice or test the tri-layer film oxygen permeability parameters values widely to find those that are functional or optimal and provide the optimal CO2 transport which then would be inclusive or cover that values as instantly claimed.  Absent any teaching of criticality by the Applicant concerning the carbon dioxide permeability of the multilayer film, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are an optimizable variable which can be met as a matter of routine optimization (see MPEP § 2144.05 (II)(B).

With regard to Claim 13, Okonkowski et al. does not teach that the inner surface LLDPE layer comprises an anti-blocking agent, a slipping agent or a lubricant.

With regard to Claim 17, Okonkowski et al. teaches that the cell culture container/bioreactor is a disposable culture bag (Pg. 51, Column 1, Lines 31-45).

With regard to Claim 16, it would have been obvious to those of ordinary skill in the art before the instant invention that the above modification of the method of culturing cells in an open system (oxygen vented) multi-layer cell culture container of Okonkowski et al. with the culturing of cells in a closed, gas permeable culture system as provided by Jun et al., machine translation, Volpi et al, Gkinosatis, Huang et al. and Xiu et al. would provide for culturing cells in a closed, gas permeable container system because the active provision of oxygen to the culture is no longer needed.  
Those of ordinary skill in the art would have been motivated to make this modification because it would eliminate the need to actively supply external oxygen to the cell culture.  There would have been a reasonable expectation of success in making this modification because the combined prior art provides a closed, gas permeable cell culture container.

Claim 11 is rejected under pre-AlA 35 U.S.C. § 103(a) as being unpatentable over Okonkowski et al. (2007) in view of Jun et al. (CN102189732A), machine translation, Volpi et al. (EP2027999A1), Gkinosatis (US 2009/0191392 A1), Huang et al. (2004) and Xiu et al. (1999), and further in view of Farley et al. (US 2003/0213938 A1), all of record.

The teachings of Okonkowski et al., Jun et al., Volpi et al., Gkinosatis, Huang et al. and Xiu et al. were discussed above.

None of the above references taught a multilayer film wherein the thickness of the base material relative to a thickness of the multilayer film is 60% or more, as required by Claim 11.

Farley et al. teaches a multilayer film formed of polyethylene resin wherein the thickness of the base material relative to the thickness of the multilayer film is 60% (A/B/A is 20/60/20) (Pgs. 12-13, Paragraph [0179]).

It would have been obvious to those of ordinary skill in the art before the instant invention to modify the closed multilayer polyethylene cell culture container of Okonkowski et al., Jun et al., Volpi et al., Gkinosatis, Huang et al. and Xiu et al. to utilize a multilayer polyethylene film in which the thickness of the base material relative to the thickness of the multilayer film is 60% as taught by Farley et al. because the prior art teaches that this is a suitable proportionality of a three-layer polyethylene film.  Further, a difference in proportionality between the prior art and the claimed invention is not an indicia of non-obviousness, see the MPEP at 2144.04 IV. A.  Those of ordinary skill in the art before the instant invention would have been motivated to make this modification in order to obtain a three-layer polyethylene film with the desired proportions.  There would have been a reasonable expectation of success in making this modification because at least Okonkowski et al., Jun et al. Volpi et al. and Farley et al. are all drawn to the same field of endeavor, that is, tri-layer films comprising polyethylenes.

Claim 15 is rejected under pre-AlA 35 U.S.C. § 103(a) as being unpatentable
over Okonkowski et al. (2007) in view of Jun et al. (CN102189732A), machine
translation, Volpi et al. (EP2027999A1), Gkinosatis (US 2009/0191392 A1), Huang et al.
(2004) and Xiu et al. (1999), and further in view of Kodera et al. (US 4,396,582), all of record.

The teachings of Okonkowski et al., Jun et al., Volpi et al., Gkinosatis, Huang et
al. and Xiu et al. were discussed above.

None of the above references taught wherein the polyethylene resin layers are sterilized by radiation, as required by Claim 15.

Kodera et al. teaches a method wherein a film comprising polyethylene is
sterilized by ultraviolet radiation (Column 3, Lines 12-22 and 42-48).

It would have been obvious to those of ordinary skill in the art before the instant
invention to modify the closed multilayer polyethylene cell culture container of
Okonkowski et al., Jun et al., Volpi et al, Gkinosatis, Huang et al. and Xiu et al. to utilize
a sterilization by UV radiation as taught by Kodera et al. because this would provide a
sterile container in which to culture cells.  Those of ordinary skill in the art would have
recognized that a sterilized bag/culture container would be desirable in order to prevent
contamination of the culture by non-desired microbes.  There would have been a
reasonable expectation of success because the sterilization of culture media and
containers is well-known in the art and recognized as desired by those of ordinary skill
in the art at the time of the invention.

Response to Arguments

Applicant's arguments filed 08/15/2022 have been fully considered but they are not persuasive. 

The Applicant argues that the amendments to Claim 10 requiring the selection of a low density resin as the base layer with an inner and outer layer having greater densities is not taught by the cited prior art and will confer the advantageous effects of allowing excellent gas permeability of the multilayer film and reduced blocking (Remarks, Pg. 7, Lines 3-8 and Pg. 9, Lines 16-22).  Applicant further notes that the presence of EVA in the two references is precluded by the consisting of claim language and the ordinary artisan would not arrive at the claimed multilayer film by combining the teachings of Okonkowski and Jun (Remarks, Pg. 7, Lines 17-20 and Pg. 8, Lines 1-15 and).

This is not found to be persuasive for the following reasons, as discussed above, the modification of the multilayer film cell culture container of Okonkowski et al. by the multilayer cell culture container bag of Jun et al. comprising a three layer film structure of a base/intermediate layer with the further modification of the multilayer cell culture structure of Okonkowski et al. in view of Jun et al. by Volpi et al. of a three-layer polyethylene film with a base/central layer consisting of LLDPE having a density of 0.920-0.935 g/cm3 (which is close to the claimed density of 0.87-0.90 g/cm3) would make obvious the structural features of the claimed invention.  With regard to the selection of selection of an intermediate/base layer of less density than the outer and inner layers, the ordinary artisan would have recognized that this is a result-effective variable subject to routine experimentation and optimization wherein the properties and characteristics of the trilayer composition are dependent upon the properties and characteristics of the component parts.  
Therefore, the ordinary artisan would have recognized that properties and characteristics of the claimed trilayer polymer composition, such as gas permeability and blocking would be dependent on the particular components selected after experimentation and optimization to make up the composition.   With regard to the combination of Okonkowski et al. and Jun et al., requiring the presence of EVA, the current rejection was not based solely on the combination of Okonkowski and Jun which the Examiner acknowledges do not teach the claimed multilayer film.  However, the combination of the two references provides a basis for the modification of the two layer film of Okonkowski with the tri-layer film of Jun et al. as discussed above.  It is through further combination of Okonkowski and Jun with Volpi (whom does not teach the presence of EVA) that the claimed invention of a multilayer film consisting of three layers which do not contain EVA is made obvious based on the above reasoning.

The Applicant argues that the multilayer film of Jun must contain EVA, therefore the ordinary artisan would allegedly not consider or be motivated to substitute the tri-layer polyethylene film of Volpi for the tri-layer film of Jun as the film would not provide the advantages of the EVA film of Jun and render the film of Okonkowski modified by Jun as unsatisfactory for its intended purpose (Remarks, Pg. 9, Lines 1-11).

This is not found to be persuasive for the following reasons, Applicant has provided no evidence on the record to support the allegation that the beneficial properties of the multilayer film of Jun are due solely to the presence of EVA therein or that these properties could not be realized by the multilayer film of Volpi. 
 Similarly, there is no evidence to support the contention that the use of the trilayer film of Volpi would render the culturing of cells therein impossible.  Clearly, the ordinary artisan would have found obvious the substitution of one polyethylene comprising tri-layer film for another.  Motivation to make this substitution would come from Volpi’s teaching that the low-thickness film reduces the use of petroleum-derived polymer and energy consumption required to extrude the film for an equal number of square meters produced as well as transport cost for an equal number of square meters transported, the space reserved for film storage and costs for disposal after use.  

The Applicant argues that Gkinosatis does not teach or suggest the claimed invention or remedy the alleged deficiencies of Okonkowski, Jun and Volpi.  Applicant asserts that the reference teaches a multilayer film which comprises an oxygen barrier and the ordinary artisan would reasonably conclude the multilayer film is oxygen impermeable thereby teaching away from the claimed oxygen permeable multilayer film (Remarks, Pg. 10, Lines 1-8).

This is not found to be persuasive for the following reasons, the Examiner notes that Gkinosatis was cited only for its’ teaching of a multilayer polymer film wherein the intermediate/base layer of LLDPE is modified with an adhesive and not for any teaching of oxygen permeability or to remedy any other deficiency of Okonkowski, Jun and Volpi except the limitation that the outer layer is adhered on the base layer as required by Claim 10.

The Applicant argues that Huang is drawn to predicting oxygen permeability and tensile properties of multilayer films but does not teach or suggest the claimed invention or remedy the alleged deficiencies of Okonkowski, Jun and Volpi (Remarks, Pg. 10, Lines 9-16).

This is not found to be persuasive for the following reasons, the Examiner notes that Huang was cited only for its’ teaching of predicting the gas permeability of typical three layer films comprising LDPE and not for any teaching of the structure of the claimed films or to remedy any other deficiency of Okonkowski, Jun and Volpi except the limitation that oxygen permeability of trilayer polymer films is a result-effective variable subject to routine experimentation and optimization.

The Applicant argues that Xiu is drawn to a method for estimating the rates of oxygen uptake and carbon dioxide release in animal cell cultures but does not teach or suggest the claimed invention or remedy the alleged deficiencies of Okonkowski, Jun and Volpi (Remarks, Pg. 10, Lines 17-20).

This is not found to be persuasive for the following reasons, the Examiner notes that Xiu was cited only for its’ teaching that animal cell cultures take up oxygen and produce carbon dioxide and not for any teaching of the structure of the claimed films or to remedy any other deficiency of Okonkowski, Jun and Volpi except the limitation that oxygen transport is necessary for maintaining viable respirating cells in culture.

The Applicant argues that the cited references do not teach the claimed invention, Jun requires EVA in its multilayer films and there is no motivation to substitute Volpi’s multilayer film for that of Jun such that the ordinary artisan would arrive at the claimed invention (Remarks, Pg. 11, Lines 1-7).

The Examiner maintains that the combination of cited references makes obvious the claimed invention for reasons of record set forth both above and in the prior action.  Similarly, motivation to substitute Volpi’s multilayer film for that of Jun such that the ordinary artisan would arrive at the claimed invention is also discussed supra.

The Applicant argues that Farley is drawn to a three layer polyethylene film but does not teach or suggest that the middle layer is selected to be less dense than the upper layer and does not remedy the deficiencies of the other cited prior art (Remarks, Pg. 11, Lines 16-21 and Pg. 12, Lines 1-3).

This is not found to be persuasive for the following reasons, the Examiner notes that Farley was cited only for its’ teaching of a multilayer polyethylene film wherein the thickness of the base material relative to the thickness of the multilayer film is 60% and not for any teaching of the structure or density of the layers of the  claimed films or to remedy any other deficiency of Okonkowski, Jun and Volpi except the limitation that the thickness of the base material relative to the thickness of the multilayer film is 60% or more.

The Examiner notes that the Remarks filed 08/15/2022 do not specifically address the rejection in view of Kodera et al. which is maintained for reasons of record set forth above and in the prior action. 

Conclusion

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        08/30/2022

/NEIL P HAMMELL/Primary Examiner, Art Unit 1636